DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
The amendment of March 23, 2021 filed with the RCE submission has been received and entered. With the entry of the amendment claim 17 is canceled, claim 21 is withdrawn and claims 1-16 and 18-20 are pending for examination. 
Election/Restrictions
Claim 21 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.



Claim Interpretation
“MnOx” in the claims is understood to mean manganese oxide in any of its oxidation states, including mixtures thereof, noting the description in the specification as filed at paragraph 0075.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20, now refer to using “high” purity fused silica, however, it is not clear how pure the fused silica must be to be considered high purity. The term "high" in claims 1 and 20 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would be unclear what is “high” as compared to “low” or “average”.  Therefore, for the purpose of examination, any fused silica is 
Claim 5, “comprises at 50” is confusing as to what is intended.  Is “comprises 50” intended?  For the purpose of examination, “comprises 50” is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Shang et al (US 2004/0203181).
Claim 1: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, including layer 14 directly contacting the MnOx layer surface, where the layer 14 directly contacting the MnOx layer can be simply SiO2 (0042), and layer 14 can be considered a “substrate” as an underlying layer to which the MnOx layer applied or part of a “substrate” as part of the underlying layer system to which the MnOx layer attached).  
(A) As to specifically providing a catalyst layer on the MnOx layer and depositing the MnOx layer directly on a surface of a substrate which comprises aluminoborosilicate glass, for example, Shang further describes that when forming semiconductor devices, a glass substrate can be desirably provided (0012), where the substrate 200 is described as being formed of varieties of glasses including aluminoborosilicate glass, silica glass or alternatively SiO2 can be used (0025-0027), where a seed layer 210 is shown as applied directly to the substrate 200, where the seed layer can be copper for example, and act to catalyze an electrochemical process (and thus be a catalyst) (figure 3B, 0028-0029).  Furthermore, it is also taught that a barrier layer can be deposited on the glass substrate before applying seed layer 210 to act to prevent diffusion of seed layer material into the underlying substrate (0031), where it is understood that this layer would be directly contacting the substrate as being applied before the seed layer and no other layer indicted as required before the barrier layer.  After the seed layer applied, an electrochemical process that can be electroless deposition is provided to deposit a metal layer 230 such as copper on the seed layer (0034-0045, figure 3D).  It is further noted that later annealing steps can be provided (0037).

(B) Alternatively, as now worded, note that claim 1 now simply applies the MnOx directly onto a surface of a substrate where the substrate can be simply comprising aluminoborosilicate glass, for example.  In Matsumoto ‘971, the substrate can be considered the article with layers 10, 11, 12, 13 and 14, with top surfaces of 12 and 14 to which the MnOx is directly applied (note Figures 2A, 2B, 0041, 0049), where layer 10 (described as substrate in Matsumoto ‘971) can be silicon (0049) or also glass (0134), and so the “substrate” of Matsumoto ‘971 to which the MnOx layer directly applied can “comprise” glass, and as described above Shang would describe how aluminoborosilicate glass would be a known type of glass to use when providing semiconductor devices to have electroless plating.  Therefore, it alternatively would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 to use aluminoborosilicate glass as described by Shang as substrate material 10 of Matsumoto ‘971 with an expectation of predictably acceptable results, since Matsumoto ‘971 would indicate glass as a material for layer 10 and Shang would indicate how a type of glass to use in similar semiconductor processing can be aluminoborosilicate glass.  The copper seed layer of Matsumoto ‘971 would also be suggested to be a catalyst layer as taught by Shang as discussed above with an expectation of predictably acceptable electroless plating results, since Matsumoto ‘971 indicates providing a copper seed layer and copper electroless plating and Shang indicates how such a copper seed layer would conventionally be a catalyst layer.
Claim 2: Matsumoto ‘971 indicates the MnOx layer can be applied by ALD (atomic layer deposition) or CVD (chemical vapor deposition) (0049, 0080, 0004).
Claims 3-5: It would be understood that since Matsumoto ‘971 provides simply forming a MnOx layer (0049), that it would have been at least obvious to one of 
Claim 6: As to annealing before the catalyst deposited, Matsumoto ‘971 indicates that there can be then annealing in reducing atmosphere, and thereafter forming the copper layer, so at the least this would suggest the copper layer forming steps of forming the seed layer  (catalyst) would also be acceptably provided after the annealing (0084-0085).  It would be understood that annealing can be acceptably provided when using a glass substrate since Shang indicates that annealing processes can be provided on the article with an aluminoborosilicate glass substrate (0037).
Claims 7-8: As to annealing after the catalyst provided (which can also be after depositing the first layer of copper), and annealing after the first layer of copper provided, Matsumoto ‘971 also indicates annealing after the first layer of copper provided (copper wiring), and how annealing can be desirably provided in a reducing atmosphere, which would at least suggest providing the later annealing in a reducing atmosphere as well (oo86-0087, and note 0092 as well).  Shang further indicates that there can be annealing after the electroless copper deposited as layer 230 (0037).
Claim 9: Matsumoto ‘971 describes that  annealing can be in a hydrogen atmosphere (with no other material listed, so at least understood to include up to 100% hydrogen, in the claimed range which can be considered a reducing agent as described by applicant in their specification) at a temperature of 400 degrees C, in the claimed range (0089, 0092).  At the least it would have been obvious to optimize the amount of hydrogen used to provide a desirable hydrogen atmosphere, giving a value in the claimed range and noting MPEP 2144.05(II)(A): “Generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 11: Matsumoto ‘971 describes that the MnOx layer thickness can be 1-3.5 nm (0013), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: When using the “alternative” rejection (B) of Matsumoto ‘971 in view of Shang, the surface on which the MnOx deposited would be an interior surface of a via hole formed in the substrate (note figures 2A, 2B).
Claim 20: The features provided as discussed for claim 1 above, would also provide the features required for claim 20, where as discussed for claim 1, an adhesion layer comprising MnOx would be deposited directly on a surface of an aluminoborosilicate glass comprising substrate, a first layer of conductive metal (either the copper seed layer or copper electroless layer) would be deposited onto the adhesion and the adhesion layer would be annealed in a reducing atmosphere.

Claim 10 and optionally claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang as applied to claims 1-9, 11, 14 and 20 above, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang to further provide an additional oxidizing gas annealing to convert any manganese metal to MnOx before providing a further reducing gas annealing and copper film forming as suggested by Matsumoto ‘466 to provide a desirable MnOx layer treatment, since Matsumoto ‘971 wants to perform reducing gas annealing on an MnOx layer similarly to Matsumoto ‘466 with further copper application, and Matsumoto ‘466 indicates materials used in the ALD application of the MnOx layer of Matsumoto ‘971 can also give metal layers, and by performing the initial oxidizing gas annealing of Matsumoto ‘466, any manganese metal formed will also be converted to MnOx, giving the desired MnOx layer to be reducing gas annealed.
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang as applied to claims 1-9, 11 and 20 above, and further in view of WO 2018/101468 (hereinafter ‘468).
*** Takagi et al (US 2019/0269013) a continuation of the WO ‘468 application is used as a translation of ‘468, and the citations are therefore the Takagi et al (US 2019/0269013) ***.
Claim 14: As to the surface being an interior surface of a via hole formed in the substrate substrate, Matsumoto ‘971 describes plating in a via 16 of the article to be plated, where the MnOx layer and plating would be provided in the via (figures 1-3, 0049).   As discussed for claim 1 above in (A), Shang describes providing the barrier 
‘468 further describes that when providing electronic components (0002), it is known to provide glass base substrates 100 (0044), and that such bases can be provided with through holes (openings) that are desired to be copper plated on the interior surface, where a copper seed layer and then copper electroless plating can be provided on the through holes of the glass substrate and then a further copper electroplating layer 103 (0047, 0058, 0062, figures 3, 4, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang to further provide the process to interior surfaces of via holes in an aluminoborosilicate glass substrate as suggested by ‘468 to provide a desirable diffusion protection to such glass surfaces, since Matsumoto ‘971 in view of Shang would suggest to provide a protective barrier layer on aluminoborosilicate glass surfaces of MnOx before copper seed layers and copper electroless plating to prevent diffusion of copper, and Matsumoto ‘971 indicates the desired to coat via holes in semiconductor device making and ‘468 indicates that similar copper seed layers and copper electroless plating are desirably applied to holes of glass substrates to make electronic components, and by providing the MnOx layer as described by Matsumoto ‘971 in view of Shang a further desirable diffusion protection is understood to occur and it would be considered acceptable for substrates to have via holes to be treated with MnOx and copper plated as desired by Matsumoto ‘971 to be glass from the teaching of ‘468.
Claim 15: When providing the process suggested for claim 14 as discussed above, ‘468 as discussed above would further suggest to provide an additional (second) 
Claim 16: As to the thickness of the second layer of copper by electroplating, ‘468 would further suggest the electroplating layer should be 3-30 microns thick, in the claimed range (0062).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang and ‘468 as applied to claims 14-16 above, and further in view of Isobayashi (US 2010/0320604).
Claims 12 and 13: As to the thickness of the MnOx layer, while Matsumoto ‘971 describes using 1-3.5 nm, Isobayashi further describes how a MnOx barrier layer system is also desired over vias for making a interconnect where copper can be filled in over the barrier layer (0007, 0010, 0037, 0024, 0032, figure 1), and where the MnOx layer is described as desirably 5-30 nm (0041). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang and ‘468  to provide a thickness of the MnOx layer of 5-30 nm as desired by Isobayashi as a desirable thickness when making an interconnect as described by Isobayashi, since Matsumoto ‘971 indicates how an MnOx layer can be desirably provided for a wiring (0010), and ‘468 also indicates coating holes (openings), and Isobayashi further indicates additionally desirable thicknesses for MnOx layers.   Furthermore, it would have been obvious to optimize the range of thicknesses, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang and ‘468 as applied to claims 14-16 above, and further in view of Imori et al  (US 2004/0235294).
Claim 19: As to further using a catalyst as claimed, Imori teaches that it is difficult to form a thin seed layer inside of vias including copper seed layers such as by sputtering (0004, 0036) and instead a seed layer can be applied by electroless plating of copper after a catalyst is applied to the surface, with further electroless or electroplating filling (0037), where the catalyst can be applied by applying an aminosilane, for example, to the surface to be plated (so charging the MnOx layer as claimed) and then adsorbing palladium complexes onto the surface to be plated by treatment with a palladium containing solution (note 0043, for example, and the abstract). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang and ‘468 to provide filling the via/holes by providing a seed layer of copper by electroless plating copper followed by electroless or electroplating further copper to fill the via/holes, with a catalyst for the electroless plating applied as claimed as suggested by Imori with an expectation of desirable via filling as Matsumoto ‘971 indicates how copper seed layers can be provided followed by electroless or electroplating copper, ‘468 notes the desire to provide copper electroless plating in holes on glass substrates and Imori would indicate to use a catalyst process as claimed as discussed above to provide a desirable catalyst application before electroless plating a desirable seed layer to be followed by further plating.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Shang as applied to claims 1-9, 11, 14 and 20 above, and further in view of Gomez et al (US 2011/0294649).
Claim 18: Matsumoto ‘971 in view of Shang would suggest  providing an aluminoborosilicate comprising substrate as discussed for claim 1 above.  As to the mol % of SiO2 in the aluminoborosilicate glass for the substrate, Gomez describes an aluminoborosilicate glass that can be used for consumer electronic products including computers, etc (0003), (0015), where the aluminoborosilicate glass is described as having 50-70 mol% SiO2 (0021, as described in a bulk composition in mol% on an oxide basis).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Shang to use an aluminoborosilicate glass as described by Gomez with an expectation of predictably acceptable results, since Shang would indicate to use an aluminoborosilicate glass substrate, and Gomez would indicate aluminoborosilicate glasses that can be used in consumer electronic products, for example, and such a glass would have a bulk composition in mol% on an oxide basis of 50-70 mol% SiO2, in the claimed range, thus giving a substrate comprising a material with the properties claimed. Also note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claims 1-9, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Ting et al (US 5969422) and Kikuchi et al (US 2006/0283629).
Claim 1: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, including layer 14 directly contacting the MnOx layer, where the layer 14 directly contacting the MnOx layer is described as an interlayer insulating film and can be simply SiO2 (0041-0042), and layer 14 can be considered a “substrate” as an underlying layer to which the MnOx layer applied).  The MnOx film 17 acts as a barrier film (0049), where barrier films are indicated as desired to prevent copper from being diffused into the interlayer on which copper applied (0003). A first layer 18 of conductive metal is deposited onto the MnOx layer (0085, figure 3), where it is indicated to form this layer by forming a copper seed layer, and then performing copper plating, which can be electroless plating (0085). The MnOx layer is annealed in a reducing atmosphere (0084, 0087).  The layers are formed as part of a process for making a copper wiring layers for semiconductor devices (0038).

(B) As to directly contacting the surface of substrate comprising a glass ceramic, for example, as discussed above, Matsumoto ‘971 applies the layer 17 of MnOx directly to layer 14 an interlayer insulating film that can be considered a substrate as an underlying layer and can be made from SiO2 (oo41-0042, 0049 and Figure 2B) where the layer 14 can have a via opening for providing copper deposition (figure 2B, 3, 0049, 0085).  As to providing layer 14 as a glass ceramic, Kikuchi describes making wiring boards for mounting a semiconductor element (0001), where a via opening 16 in an insulating layer 12 is provided over a base substrate 10, where the insulating layer 12 can be considered a substrate as layer 14 of Matsumoto ‘971 as an underlying layer onto which 
Claim 2: Matsumoto ‘971 indicates the MnOx layer can be applied by ALD (atomic layer deposition) or CVD (chemical vapor deposition) (0049, 0080, 0004).
Claims 3-5: It would be understood that since Matsumoto ‘971 provides simply forming a MnOx layer (0049), that it would have been at least obvious to one of ordinary skill in the art to make the layer of only MnOx material, as only MnOx required.  Furthermore, as to claim 5, with a layer of only MnOx, and oxygen excluded, the amount of Mn would be greater than 50 atomic % Mn.

Claims 7-8: As to annealing after the catalyst provided (which can also be after depositing the first layer of copper), and annealing after the first layer of copper provided, Matsumoto ‘971 also indicates annealing after the first layer of copper provided (copper wiring), and how annealing can be desirably provided in a reducing atmosphere, which would at least suggest providing the later annealing in a reducing atmosphere as well (oo86-0087, and note 0092 as well).
Claim 9: Matsumoto ‘971 describes that  annealing can be in a hydrogen atmosphere (with no other material listed, so at least understood to include up to 100% hydrogen, in the claimed range which can be considered a reducing agent as described by applicant in their specification) at a temperature of 400 degrees C, in the claimed range (0089, 0092).  At the least it would have been obvious to optimize the amount of hydrogen used to provide a desirable hydrogen atmosphere, giving a value in the claimed range and noting MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: when the layer 14 of Matsumoto ‘971 is provided as a glass ceramic as suggested by Kikuchi as discussed for claim 1 above, layer 14 before depositing MnOx layer 17 as an underlying layer can be considered the substrate, and therefore, the via hole 16 is considered as the area to be treated, providing an interior surface of a via hole formed in the glass substrate as the surface being treated (note figures 2A, 2B, 0041-0042).
Claim 18: in Matsumoto ‘971, when the layer 14 of Matsumoto ‘971 is provided as a glass ceramic as suggested by Kikuchi as discussed for claim 1 above, the substrate (as the overall system of layers 10-14 onto which the barrier layer applied in Matsumoto ‘971 (note figures 2A, 2B) can have layer 10 as a glass  or silicon (0041, 0134), and thus the substrate can also comprise glass,  and it would have been obvious to use a material with a high amount of SiO2, giving the description of SiO2 in layer 14 of Matsumoto ‘971, meaning that it is an acceptable material in the system, and optimize the amount of silica in the glass (as a conventional base material of glass), so the specific composition would be optimized for the specific material to be provided, with would result in a material having a bulk composition of SiO2 as claimed. Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claim 10 and optionally claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Kikuchi as applied to claims 1-9, 11, 14 and 18 above, and further in view of Matsumoto et al (US 2014/0084466, hereinafter Matsumoto ‘466).
Claim 10: As to annealing in oxidizing gas before annealing in reducing gas, Matsumoto ‘971 describes depositing a MnOx layer using ALD, for example, where manganese compounds can be used as precursors and an oxygen containing gas, where the oxygen containing gas can include CO, carboxylic acid, or aldehyde gas that can be used alone or in combination with other gases (0049, 0051, 0074).  Matsumoto ‘466 further indicates how similar such compounds provided as precursors for an ALD process with a reducing gas can provide a metal manganese film where the reducing gas can also be CO, carboxylic acid or aldehyde, for example (0030, 0032, 0037), indicating that the process can also result in metal.  Matsumoto ‘466 further indicates after applying the layer, that the layer can be treated with an oxidizing gas annealing to convert to MnOx layer, then a reducing gas annealing, and then copper film forming (note 0039, 0044, 0048, 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Kikuchi to further provide an additional oxidizing gas annealing to convert any manganese metal to MnOx before providing a further reducing gas annealing and 
Optionally, further as to claim 9, Matsumoto ‘466 would indicate using reducing gas for annealing MnOx layers that contains hydrogen with an example of 3% hydrogen and at temperatures of preferably 300 degrees C or higher (0044-0047).  Therefore, it further would have been obvious to modify Matsumoto ‘971 in view of Ting and Kikuchi to use a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range for example, as suggested by Matsumoto ‘466 to provide desirable reducing gas annealing, since Matsumoto ‘971 provides reducing gas annealing of MnOx layer, and Matsumoto ‘466 indicates desirable conditions for such annealing include using a reducing gas with hydrogen at a temperature of 300 degrees C or more where the amount can be optimized in the 3% range, and one of ordinary skill in the art would optimize for the volume of hydrogen to use, giving a value in the claimed range.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Kikuchi as applied to claims 1-9, 11, 14 and 18 above, and further in view of Isobayashi (US 2010/0320604).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Kikuchi as applied to claims 1-9, 11, 14 and 18 above, and further in view of Bright et al  (US 2008/0150138).
Claim 15: As to depositing a second layer of electrolytic (electroplated) copper over the first layer of copper, Matsumuto ‘971 describes that electroless or electroplating can be used (0085). Bright further describes filling vias with copper, where it is described how it would be known to form this by first electroless plating copper and then electroplating copper (0038). Therefore, it further would have been obvious to one .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting, Kikuchi and Bright as applied to claim 15 above, and further in view of Ohba et al  (US 2008/0054467).
Claim 16: As to the thickness of the electroplating layer, Ohba indicates that the thickness of copper electroplating used in vias can be 800 nm (o.8 microns) and above (figure 1E, 0044).  Given the wide range of thickness that can be provided as shown by Ohba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Matsumoto ‘971 in view of Ting, Kikuchi and Bright to optimize the size of the via, the thickness of the electroless copper and then thickness of the electroplated copper to result in an optimum via size and filling, and that thickness would be greater than 2 microns.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘971 in view of Ting and Kikuchi as applied to claims 1-9, 11, 14 and 18 above, and further in view of Imori et al  (US 2004/0235294).
Claim 19: As to further using a catalyst as claimed, Imori teaches that it is difficult to form a thin seed layer inside of vias including copper seed layers such as by sputtering (0004, 0036) and instead a seed layer can be applied by electroless plating of copper after a catalyst is applied to the surface, with further electroless or electroplating filling (0037), where the catalyst can be applied by applying an aminosilane, for example, to the surface to be plated (so charging the MnOx layer as claimed) and then adsorbing palladium complexes onto the surface to be plated by treatment with a palladium containing solution (note 0043, for example, and the abstract). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto ‘971 in view of Ting and Kikuchi to provide filling the via by providing a seed layer of copper by electroless plating copper followed by electroless or electroplating further copper to fill the via, with a catalyst for the electroless plating applied as claimed as suggested by Imori with an expectation of desirable via filling as Matsumoto ‘971 indicates how copper seed layers can be provided followed by electroless or electroplating copper, and Imori would indicate to use a catalyst process as claimed as discussed above to provide a desirable catalyst application before electroless plating a desirable seed layer to be followed by further plating.
When providing the process as claimed above for claim 19, this would also provide for the acceptable electroless (for the seed layer) plating of copper followed by electroplating copper as discussed above giving the features of claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2014/0363971, hereinafter Matsumoto ‘971) in view of Kikuchi et al (US 2006/0283629).
Claim 20: Matsumoto ‘971 describes depositing a MnOx layer, which as the same material claimed can be considered an adhesion layer, onto a surface of a substrate (figure 2B, 0012, 0041, 0042, 0049 note substrate 10 for example and also further layers that would be part of the “substrate” on which the MnOx film 17 applied, including layer 14 directly contacting the MnOx layer, where the layer 14 directly contacting the MnOx layer is described as an interlayer insulating film and can be simply SiO2 (0041-0042), and layer 14 can be considered a “substrate” as an underlying layer to which the MnOx layer applied).  The MnOx film 17 acts as a barrier film (0049), where barrier films are indicated as desired to prevent copper from being diffused into the interlayer on which copper applied (0003). A first layer 18 of conductive metal is deposited onto the MnOx layer (0085, figure 3), where it is indicated to form this layer by forming a copper seed layer, and then performing copper plating, which can be electroless plating (0085). The MnOx layer is annealed in a reducing atmosphere (0084, 0087).  The layers are formed as part of a process for making a copper wiring layers for semiconductor devices (0038).
As to directly contacting the surface of substrate comprising a glass ceramic, for example, as discussed above, Matsumoto ‘971 applies the layer 17 of MnOx directly to layer 14 an interlayer insulating film that can be considered a substrate as an underlying layer and can be made from SiO2 (oo41-0042, 0049 and Figure 2B) where the layer 14 can have a via opening for providing copper deposition (figure 2B, 3, 0049, 0085).  As to 

Double Patenting
The provisional rejection of claims 1, 3-5, 7, 8, 10, 14 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending 

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendment to the claims, including the new references to Kikuchi and Gomez.
(B) Applicant argues that as to the 35 USC 103 rejections, that Matsumoto ‘971 fails to teach that layer 14 is the high purity fused silica, aluminoborosilicate glass or glass ceramic now claimed as materials the substrate is comprising, and that the other cited prior art does not cure these defects.
The Examiner has reviewed these arguments.  However, (1) in the rejections further using Shang, where Matsumoto ‘971 is modified to use the glass substrate of Shang as discussed in the rejection above, Shang specifically describes that the glass substrate material can be an aluminoborosilicate glass.  Applicant has provided no reasons why the combination with Shang would be improper, and therefore the rejections above are maintained.  (2) in the rejections that further used Bao, the reference to Bao has been replaced with  the new reference to Kikuchi, which as discussed in the rejection above, would suggest that the insulating layer 14 of Matsumoto ‘971 be replaced with glass ceramic.  Therefore, the above rejections are maintained.
(C) As to the provisional double patenting rejection, this has been withdrawn as 16/716,883 has been abandoned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718